Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Application’s election of Invention I (Claims 1-2 and 7), drawn to a method of manufacturing a direct reduction of metal oxide-containing starting material, in the reply filed on 06/28/201 is acknowledged without traverse. Claims 3-6 and 8 are withdrawn as non-elected claims and Claims 1-2 and 7 remain for examination, wherein claim 1 is an independent claim. 

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Beggs et al (US 4,188,022, listed in IDS filed on 11/16/2018, thereafter US’022).
Regarding claims 1 and 7, US’022 teaches a manufacturing process for the continuous direct reduction of metal oxides, ores, etc. including iron oxide to a hot metallized product in solid form with hot reduction gas (Abstract, Col.1, lns.6-23 of US’022), which reads on the claimed method for direct reduction of metal oxide-containing starting materials (cl.1) and iron  oC to 300 oC or preferably to between 650oC and 750oC, which is a preferred temperature range for that discharge of the pellets, and from whence it is reintroduced to the furnace 10 through inlet pipe 52 and seal gas distributor 54.” (Fig.1 and Col.2, lns.43-58 of US’022), which reads on the limitation of using seal gas to flushing the 
Regarding claim 2, US’022 teaches that: “maintains a very low pressure in the chamber by controlling the action of a flow control valve 72 in the seal gas recirculating system. The seal gas pressure at distributor 54 is sufficient to prevent downflow of reducing gas from inlets 22 into the lower portion of the furnace. Thus the amount of reducing gas in the product is kept to a minimum.” (Col.3, lns.18-24 of US’022) and US’022 specify that: “In operation, the gas leakage from the furnace through the furnace discharge pipe 30 is principally recirculated seal gas with only small amounts of CO and H2 reducing gas. A small amount of seal gas makeup is provided at 74. The seal gas is preferably a high nitrogen gas such as products of combustion containing no free oxygen.” (Col.3, lns.25-31 of US’022), which reads on the limitations of adding de-dusted vent gas in a regulated manner as recited in the instant claim. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-2 and 7 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-6 of copending application No. 16/305926 (US-PG-Pub 2020/0332377 A1).  
Regarding instant claims 1-2 and 7, although the conflicting claims are not identical, they are not patentable distinct from each other because claims 1-6 of copending application No. 16/305926 (US-PG-Pub 2020/0332377 A1) teaches all of the similar manufacturing process steps including discharging the product of the direct reduction from the reduction unit and using at least part of the de-dusted vent gas. Thus, no patentable distinction was found in the instant claims compared with the claims 1-6 of copending application No. 16/305926 (US-PG-Pub 2020/0332377 A1).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/JIE YANG/Primary Examiner, Art Unit 1734